

115 HR 6837 IH: Commission on Sustaining Medicare and Social Security Act of 2018
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6837IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. Bilirakis introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Commission on Sustaining Medicare and Social Security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Commission on Sustaining Medicare and Social Security Act of 2018. 2.EstablishmentThere is established in the legislative branch a commission to be known as the Commission on Sustaining Medicare and Social Security (in this Act referred to as the Commission).
 3.Duty of the commissionNot later than 1 year after the initial meeting of the Commission, the Commission shall submit to Congress a report on the Old-Age, Survivors, and Disability Insurance program under title II of the Social Security Act and the Medicare program under title XVIII of the Social Security Act, including—
 (1)the impact of using alternative indexes on beneficiaries and the Trust Funds, including the Consumer Price Index for the Elderly (CPI–E);
 (2)the impact of using alternative premium formulas for the Medicare program under title XVIII of the Social Security Act on beneficiaries and the Federal Supplementary Medical Insurance Trust Fund, including premium formulas that consider financial hardships and socioeconomic status;
 (3)program reforms to increase the sustainability of the Old-Age, Survivors, and Disability Insurance program under title II of the Social Security Act and the Medicare program under title XVIII of the Social Security Act; and
 (4)program reforms to prevent fraud, increase integrity, and reduce improper payments. 4.Members (a)Number and appointmentThe Commission shall be composed of 11 members. Of the members of the Commission—
 (1)3 shall be appointed by the President, including— (A)the Commissioner of the Social Security Administration or a designee of the Commissioner; and
 (B)the Administrator of the Centers for Medicare and Medicaid Services or a designee of the Administrator;
 (2)2 shall be appointed by the Speaker of the House of Representatives, consisting of— (A)1 nongovernmental expert in the Old-Age, Survivors, and Disability Insurance program under title II of the Social Security Act; and
 (B)1 nongovernmental expert of the Medicare program under title XVIII of the Social Security Act; (3)2 shall be appointed by the minority leader of the House of Representatives; consisting of—
 (A)1 nongovernmental expert in the Old-Age, Survivors, and Disability Insurance program under title II of the Social Security Act; and
 (B)1 nongovernmental expert of the Medicare program under title XVIII of the Social Security Act; (4)2 shall be appointed by the majority leader of the Senate, consisting of—
 (A)1 nongovernmental expert in the Old-Age, Survivors, and Disability Insurance program under title II of the Social Security Act; and
 (B)1 nongovernmental expert of the Medicare program under title XVIII of the Social Security Act; and (5)2 shall be appointed by the minority leader of the Senate, consisting of—
 (A)1 nongovernmental expert in the Old-Age, Survivors, and Disability Insurance program under title II of the Social Security Act; and
 (B)1 nongovernmental expert of the Medicare program under title XVIII of the Social Security Act. (b)Timing of appointmentsEach of the appointments under subsection (a) shall be made not later than 60 days after the date of the enactment of this Act.
 (c)Terms; vacanciesEach member shall be appointed for the life of the Commission, and a vacancy in the Commission shall be filled in the manner in which the original appointment was made.
			(d)Compensation
 (1)In generalMembers of the Commission shall serve without pay. (2)Prohibition on compensation of Federal employeesMembers of the Commission who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Commission.
 (3)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
				5.Operation and powers of the Commission
 (a)Co-ChairsThe Commission shall have two co-chairs who shall be elected from the members of the Commission during the first meeting of the Commission.
 (b)MeetingsThe Commission shall meet not later than 30 days after the members of the Commission have been appointed, and at such times thereafter as the co-chairs shall determine.
 (c)Rules of procedureThe co-chairs shall, with the approval of a majority of the members of the Commission, establish written rules of procedure for the Commission, which shall include a quorum requirement to conduct the business of the Commission.
 (d)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
 (e)Obtaining official dataThe Commission may secure directly from any department or agency of the United States, including the Congressional Budget Office and the Government Accountability Office, any information or technical assistance necessary to enable the Commission to carry out this Act. Upon request of the co-chairs of the Commission, the head of that department or agency shall furnish that information or technical assistance to the Commission.
 (f)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may contract with and compensate government and private agencies or persons for any purpose necessary to enable the Commission to carry out this Act.
 (g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
			6.Personnel
 (a)DirectorThe Commission shall have a Director who shall be appointed by the Commission. The Director shall be paid at the rate of basic pay for level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (b)StaffThe Director may appoint and fix the pay of additional staff as the Director considers appropriate. (c)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the maximum rate of basic pay for GS–15 of the General Schedule.
 (d)Staff of federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, without reimbursement, any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its duties under this Act.
 (e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
 7.TerminationThe Commission shall terminate not later than 60 days after the submission of the report required by section 3.
 8.Authorization of appropriationsThere is authorized to be appropriated $2,000,000 to carry out this Act. 